            Case 2:20-cv-01589-WSS Document 1 Filed 10/21/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


       STEVEN CORNELL,                           )
                                                 )
                     Plaintiff,                  )
                                                 )
                     v.                          ) Civil Action No.   2:20-cv-1589
                                                 )
       GLADIATOR ENERGY LLC,                     )
                                                 )
                     Defendant.                  )

                                           COMPLAINT

       Plaintiff Steven Cornell (“Cornell”) files this Complaint against Gladiator Energy

LLC (“Gladiator”) seeking damages for the discrimination he was subjected to at work

and for the unlawful termination of his employment.

                                          THE PARTIES

       1.      Steve Cornell is a 60-year-old male who resides in Weston, West Virginia.

       2.      Gladiator Energy LLC is a limited liability company organized under the

laws of Delaware with a headquarters at 3200 SW Freeway, Suite 1275,

Houston, Texas 77027.

       3.      At all relevant times, Gladiator continuously employed more than 20

employees and was a covered employer as defined by the Age Discrimination in

Employment Act (“ADEA” – 29 U.S.C. §§ 621 et seq.).

                                  JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1331 in that Cornell’s claims arise under the laws of the United States and

Cornell seeks redress for violations of federal laws.

       5.      The Court also has jurisdiction over this action pursuant to 28 U.S.C. §
            Case 2:20-cv-01589-WSS Document 1 Filed 10/21/20 Page 2 of 6




1332(a) in that it is between citizens of different states, and the amount in controversy

exceeds the sum of $75,000.00.

       6.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(a) and (b)(2)

as a substantial part of the events or omissions giving rise to Cornell’s claims occurred

while working at a Gladiator location in Smithton, Pennsylvania.

                                FACTUAL BACKGROUND

       7.      Gladiator offers a wide range of support services to the oil and energy

industries. Their mission is to serve the industry as the premier provider of well and

downhole service solutions by developing mutually beneficial products, processes and

services.

       8.      In November 2018, Gladiator acquired the assets of WISE Intervention

Services, Inc. (“WISE”), an oil and gas services business for which Cornell previously

worked.

       9.      Gladiator is privately owned and is managed by Chief Executive Officer

Steven Cloy Gantt.

       10.     Cornell’s career in the oilfield services industry stretches back 39 years

and includes stints as an operator, manager, salesman, and director. Cornell is an

expert in the oilfield services industry and spent the past 28 years of his career in a

manager and/or executive capacity.

       11.      Prior to the acquisition by Gladiator, Cornell served as U.S. Region

General Manager for WISE. In this role, Cornell had complete responsibility for the U.S.

market and reported directly to the CEO.

       12.     Cornell was retained by Gladiator as Director of Marketing and Business



                                              2
         Case 2:20-cv-01589-WSS Document 1 Filed 10/21/20 Page 3 of 6




Development. Cornell was never provided with an official job description. Instead,

when Cornell asked for clarification on his job responsibilities, Gantt simply instructed

Cornell to “get the Gladiator name out there.”

       13.    Cornell did get the Gladiator name out there by regularly traveling to meet

with customers and vendors in Michigan, New York, Ohio, Pennsylvania, and West

Virginia. Further, Cornell was active in oil and gas associations in multiple states and

attended industry events.

       14.    In June of 2019, Cornell planned to attend the DUG East Conference

in Pittsburgh, PA. Prior to the conference, Cornell received a call advising him that

Gladiator COO Brad Slayton had other employees attending the conference and that

Gantt no longer wanted Cornell to attend.

       15.    Cornell was instructed by Gantt to focus on the “small pipe” work.

Cornell did just this and was responsible for generating revenue that far outweighed his

costs to the company.

       16.    Cornell knew that he was being underutilized and regularly reached out to

Gantt offering to take on a larger role with the sales team. Throughout this period,

Cornell heard that negative comments were being made about his age by Gladiator

management.

       17.    Finally, on July 18, 2019, Gantt called Cornell and asked him to help with

sales. Cornell got to work immediately and scheduled a meeting of the sales team for

the following Monday, July 22, 2019.

       18.    Just one day later, on July 23, 2019, Cornell was surprised to see an

advertisement by Gladiator on LinkedIn looking for a Business Development/Sales



                                             3
          Case 2:20-cv-01589-WSS Document 1 Filed 10/21/20 Page 4 of 6




Lead, the position Cornell thought Gantt had recently been assigned to him.

       19.     On August 13, 2019, Cornell arrived at the Smithton office for what he

believed was going to be a meeting of the sales team with Gantt present. He was

introduced to Rebekah Barnes who had been hired to lead the sales team in response

to the aforementioned advertisement. Based upon information and belief, Ms. Barnes is

in her 30’s.

       20.     At the end of the day, Gantt called Cornell outside and told him that he

was letting him go. Gantt stated “with all of the younger engineers out there,

we are going to go with a younger sales force.”

       21.     Prior to his firing, Cornell had never been reprimanded, advised

that he was not meeting expectations, or provided a formal job description.

       22.     Two additional Gladiator employees, both also over the age of 40, were

terminated that same day. Allen Hoehn was a 58-year-old salesman.

                   Cornell’s Exhaustion of his Administrative Remedies

       23.     On November 13, 2019, Cornell filed a Charge of Discrimination

(“Charge”) against Gladiator, alleging age discrimination.

       24.     Cornell’s Charge was dual-filed with the Pennsylvania Human Relations

Commission (“PHRC”).

       25.     By letter dated August 19, 2020, the EEOC notified Cornell of his right to

file a civil action against Gladiator.

       26.     Cornell has initiated this civil action within 90 days of receiving the

EEOC’s Right to Sue letter.

       27.     Accordingly, Cornell has exhausted his administrative remedies under



                                               4
            Case 2:20-cv-01589-WSS Document 1 Filed 10/21/20 Page 5 of 6




federal law.

                                   STATEMENT OF CLAIMS

                                       Count One
                Violations of the Age Discrimination in Employment Act
                                  (Cornell v. Gladiator)

       28.     Cornell incorporates by reference the allegations in Paragraphs 1 through

27 as if fully set forth herein.

       29.     Gladiator discriminated against Cornell, on the basis of his age and in

violation of the ADEA, by firing Cornell because he is over 40 years old.

       30.     The acts and omissions by Gladiator that are described in this Complaint

constitute unlawful discrimination under the ADEA.

       31.     As a proximate cause of Gladiator’s conduct, Cornell has or will suffer

substantial harm, for which Cornell seeks general, consequential, and liquidated

damages.

                                     Requests for Relief

       Accordingly, Cornell requests that this Court enter judgement on his behalf and

enter an order directing the award of other relief, as follows:

       A.      Finding that Gladiator violated the ADEA;

       B.      Awarding Cornell back pay, front pay, lost benefits, and other emoluments

of employment and such other relief as is necessary to make him whole;

       C.      Awarding Cornell liquidated damages under the ADEA;

       D.      Awarding Cornell attorneys’ fees and costs;

       E.      Awarding Cornell pre- and post-judgment interest as provided by law; and

       F.      Awarding Cornell any other relief to which he is entitled and/or which this



                                              5
         Case 2:20-cv-01589-WSS Document 1 Filed 10/21/20 Page 6 of 6




Court deems necessary and proper.




A jury trial is demanded for all claims triable by jury.




                                            Respectfully submitted,




                                            /s/Ryan M. Carroll
                                            Ryan M. Carroll
                                            PA I.D. No 205851
                                            rcarroll@edgarsnyder.com
                                            Edgar Snyder & Associates
                                            US Steel Tower, 10th Floor
                                            600 Grant Street
                                            Pittsburgh, PA 15219
                                            TELEPHONE: (412)394-4496
                                            FACSIMILE: (412)391-7032

                                            COUNSEL FOR PLAINTIFF




                                               6
